DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Response to Amendment
The amendment filed on October 29, 2021 cancelled no claims.  Claims 1, 6, and 16 were amended and new claims 26-27 was added.  Thus, the currently pending claims addressed below are claims 1-2, 4-6 and 8-27.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The examiner has found prior art (see prior art of Guo et al. - PGPUB 2017/0264934; Adventive - “HTML5 Parallax Ads!”, November 23, 2015, Suzuki et al. – PGPUB: 2015/0088667) that discloses a non-transitory computer-readable medium, a computing system and a method comprising: 
a processor and memory coupled to the processor and storing computer-executable instructions that when executed by the processor operate to (Guo: Paragraph 44 and 45):
receiving a video advertisement (Guo: Paragraph 25: receives a video content item; 27: the source video is received from an advertiser; 23: a 5-second long preview is generated from a 10-second long video advertisement for a car);
 generate a plurality of informed opt-in previews from the video (Guo: Paragraph 25: generates a preview video from the video content item by a video preview module; 23: a 5-second long preview is generated from a 10-second long video advertisement for a car; 38: multiple preview videos are generated from a single source video),
wherein: each of the plurality of informed opt-in previews is distinct from the video advertisement (Guo: Paragraph 25: A preview video generated from a source video can be different from the source video in various ways, including, e.g., different length, frame rate, bit rate, sampling rate, resolution, encoding/decoding scheme, media format, and sound quality), and each of the plurality of informed opt-in previews includes at least one 
wherein associating each of the plurality of informed opt-in previews with the video advertisement (Guo: Paragraph 19: the previews and the corresponding source video advertisement are associated because a click on the preview results in the presentation of the source video); 
selecting a first informed opt-in preview from the plurality of informed opt-in previews associated with a video advertisement (Guo: Paragraph 25: the preview video is presented on a content page of a digital magazine; 38: the opt-in preview is selected based on the client device characteristics),
 wherein each of the plurality of informed opt-in previews is distinct from the video advertisement (Guo: Paragraph 25: A preview video generated from a source video can be different from the source video in various ways, including, e.g., different length, frame rate, bit rate, sampling rate, resolution, encoding/decoding scheme, media format, and sound quality), and each of the plurality of informed opt-in previews includes at least one of a different duration, a different number of frames, or a different content (Guo: Paragraph 38: the preview generation module generates multiple preview videos from a same source video, each preview video is different 
receiving from the client device a request for content to be presented on the client device (Guo: Paragraph 17: an application executing on the client device communicates instructions or requests for content items to the digital magazine server) 
determining that the video advertisement is responsive to the request for content (Guo: Paragraph 19: The software application module of the client device receives from the digital magazine server a preview video generated from a corresponding source video and presents the preview video on a content page of a digital magazine to a user of the digital magazine; 38: the opt-in preview is selected based on the client device characteristics);
sending to the client device, in response to the request, the content and the first informed opt-in preview for presentation such that an initial frame of the first informed opt-in preview is presented at a first position on a display of the client device (Guo: Figure 2 and Paragraph 20: the digital magazine page includes one or more content slots for presenting different content items on the page to a user according to a page layout template, the page template includes one or more content slots, and each slot is for presenting one or more content items; the content slot 210 is for presenting a video content item 212 (e.g., a source video or a preview video generated from the source video), the content slots 220A and 220B are for presenting text content items 
displaying (e.g. presenting), on a display of the client device, information that includes at least a portion of the content and an initial frame of a plurality of frames of the informed opt-in preview (Guo: Figure 2 and Paragraph 20: the digital magazine page includes one or more content slots for presenting different content items on the page to a user according to a page layout template, the page template includes one or more content slots, and each slot is for presenting one or more content items; the content slot 210 is for presenting a video content item 212 (e.g., a source video or a preview video generated from the source video), the content slots 220A and 220B are for presenting text content items such as articles and blogs; it is clear from figure 2 that an initial frame of the first informed opt-in preview is present at a first position on the display)
receiving from the client device (e.g. detecting) a selection of the first informed opt-in preview, obtaining the video advertisement, sending to the client device, in response to receiving the selection, the video advertisement for presentation on the client device, and displaying, on the display of the client device, the video advertisement. (Guo: Paragraph 23: In response to a click on any part of the display of the preview video from the user, the video content being displayed is switched to the source video).
detecting a scrolling of the content presented on the display of the client device (Adventive: Page 3, Images 1 & 2: Image 1 shows the initial position of 
updating the displayed information in response to the positive scrolling, wherein the updating the displayed information includes: simultaneously progressing the display of the plurality of the frames of the first informed opt-in preview according to the sequence of the first informed opt-in preview in a first positive direction and at a first rate consistent with the positive scrolling and moving simultaneous with the progressing of the display of the plurality of frames of the first informed opt-in preview and consistent with scrolling, the content across the display of the client device in a second direction and at a second rate consistent with the scrolling (Adventive: Page 1: up to 40 images (frames) are part of the Jeep 360 Parallax Carousel Demo; Page 3, Images 1 & 2; Page 4, Images 1 & 2: as you scroll downward the four images from page 3 image 1 to page 4 image 2 simultaneously progress in a leftward direction; as this occurs the advertisement moves up the page;  Page 12, Image  to Page 13 Image 1: the simultaneous rotating and scrolling continue until the trigger point passes the identified end point for the Jeep 360 Parallax Carousel opt-in preview; (The examiner notes that pages 1-3 are from https://www.adventive.com/post/html5-parallax-ads which includes a link to the Jeep 360 – Parallax demo; pages 4-14 are a frame by frame snapshot of 
presenting of a final frame of the plurality of frames of the informed opt-in preview at a final position on the display of the client device, the initial position and the final position being different (Adventive: Page 10 Image 1: shows the final position which is different from the initial position shown on page 3, image 1); 
detecting a second scrolling of the information in a direction opposite of the scrolling; and regress a presentation of the plurality of frames of the informed opt-in preview according to the sequence and at a rate consistent with the second scrolling such that the presentation of a frame of the plurality of frames of the informed opt-in preview corresponds to the position of the  show negative scrolling from the final frame towards the initial frame and the different frame positions as the updated information and frame position during negative scrolling); and
determining that the first rate of scrolling exceeds a threshold and, based at least in part on the determination that the first rate exceeds the threshold beginning the opt-in preview. (Suzuki: Paragraphs 161-166 and 185-186)
However, the examiner has not been able to find prior art that discloses determining that the first rate (of scrolling) exceeds a threshold and, based at least in part on the determination that the first rate exceeds the threshold, skipping at least one of the plurality of frames during the progressing of the display of the plurality of frames of the informed opt-in preview. While skipping frames during a fast forward operation is known, such skipping is not based on user scrolling and even if prior art did disclose such skipping based on scrolling, it would not be obvious to combine with the prior art of Guo and Adventive as the combination requires the association to be presented using a parallax technique. Additionally, while frame skipping can occur in a parallax process this is due to time latencies associated with event handler and not based on the scroll rate exceeding a threshold.  As such, the examiner has been unable to find prior art that discloses determining that the first rate (of scrolling) exceeds a threshold and, based at least in part on the determination that the first rate exceeds the threshold, skipping at least one of the plurality of frames during the progressing of the display of the plurality of frames of the informed opt-in preview that would be obvious to combine to arrive at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rossman et al. (PGPUB: 2013/0080895) which is directed to generating preview video files from source video files and presenting the review video files to a user in a manner such that the user can scroll through the frames.
Almosnino et al. (PGPUB: 2015/0029197) which is directed towards the generation and use of scrolling action on a web page to trigger and control animation of videos.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621